Citation Nr: 1220769	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2010 to 2012.  These pertinent VA treatment records were associated with the Virtual VA eFolder after certification of the appeal.  Thus, the RO did have the opportunity to review these additional records.  Also, these records are not accompanied by a waiver of RO consideration. However, since the Board is granting in full the benefit sought on appeal - entitlement to a TDIU, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2011).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The Veteran has two service-connected disabilities:  residuals of a fracture of the left tibia and fibula with deep vein thrombosis, rated as 60 percent disabling; and residuals of pneumonia with probable pulmonary embolism, rated as 0 percent disabling.  The Veteran's service-connected disability rating is 60 percent, meeting the schedular percentage criteria for TDIU for a single disability (under the combined rating table).

2.  With regard to a TDIU, there is an approximate balance of favorable and unfavorable evidence insofar as whether the Veteran's service-connected left leg deep vein thrombosis prevents him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With regard to entitlement to a TDIU, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the TDIU appeal.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran has the following service-connected disabilities:  residuals of a fracture of the left tibia and fibula with deep vein thrombosis, rated as 60 percent disabling; and residuals of pneumonia with probable pulmonary embolism, rated as 0 percent disabling.  The Veteran has one disability rated as 60 percent disabling under the combined rating table.  38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a). 

The Veteran contends that he is unable to handle or secure gainful employment due to his service-connected left leg deep vein thrombosis.  He last worked in February 2006 as a shipping and receiving manager at Honeywell.  He worked in this position for over 30 years from 1973 to 2006.  He says that doctors have instructed him to elevate his left leg three to four times a day for 30 minutes due to his left leg deep vein thrombosis.  He wears compression hosiery and takes Coumadin to treat the disorder.  He reports that employment involving physical labor or standing on his feet is quite difficult.  He also maintains that he cannot sit down for long periods of time in a sedentary position due to his service-connected left leg deep vein thrombosis.  He says the pain is daily, and no employer will hire him due to his disability.  The Veteran completed high school and several years of community college.  He is currently 64 years of age.  See March 2006 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); July 2003, February 2008, September 2009, and March 2010 lay statements from the Veteran.  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the evidence against the award of a TDIU, VA and private treatment records dated from 2001 to 2012 document treatment for many significant nonservice-connected disorders including a lumbar spine disorder, cervical spine degenerative disc disease, diabetes, gall bladder problems, hypertension, rhinitis, gastroesophageal reflux disease (GERD), possible fibromyalgia, and chronic obstructive pulmonary disease (COPD), among other disorders.  In short, these records attest to the occasional severity of the Veteran's nonservice-connected disorders in relation to his inability to secure employment.  A May 2006 VA Form 21-4192 (Request for Employment Information in Connection With Claim for Disability Benefits), as completed by the Veteran's former employer, Honeywell, states that he worked 40 hours per week as a shipping/receiving supervisor from 1973 to 2006.  No concessions were made to him on account of age or disability.  Rather, the reason given for the end of his employment was that he was laid off due to a reduction in work force.  

As to the evidence against the award of a TDIU, in July 2006 a VA examiner assessed that the Veteran was unable to perform work involving physical labor due to the pain and swelling of his left lower extremity.  Stasis pigmentation and eczema of the left lower extremity were observed by the examiner.  During flare-ups, it was noted that the Veteran could hardly walk.  However, the examiner opined that the Veteran was still able to perform sedentary labor if he was allowed breaks for stretching and walking.  The examiner did not address whether the Veteran has the education or skill sets to work in a sedentary environment.  Finally, there is no probative medical or lay evidence that the Veteran's service-connected residuals of pneumonia with probable pulmonary embolism impact his employability in any meaningful way.  This disability is only rated as 0 percent disabling.  The Veteran has several nonservice-connected respiratory disorders that cause more symptomatology.  Overall, in summary, there is some probative evidence against a TDIU rating.      

As to the evidence in support of an award of a TDIU, credible lay statements and argument from the Veteran and his representative throughout the course of the appeal provide some support for his claim.  Moreover, the Veteran has submitted several private medical opinions from Dr. M.G.R., MD., his primary care treating physician.  In private opinion letters dated in August 2006, October 2006, and January 2010, Dr. M.G.R. opined that the Veteran's service-connected lower extremity deep vein thrombosis causes chronic pain and swelling of the leg.  Standing in place or sitting for periods of greater than one hour results in increased pain and swelling.  As a result, the Veteran is "completely" disabled and precluded from "any" gainful employment.  Since Dr. M.G.R. indicated that sitting was not an option for the Veteran when working, these opinions provide evidence against the probability of successful sedentary employment.  These private opinions were supported by discussion and explanation.  In addition, VA and private treatment records dated from 2001 to 2012 document instances of inpatient and emergency treatment for the Veteran's service-connected deep vein thrombosis, as well as continuous treatment and follow-up for pain and swelling.  Finally, earlier VA examinations dated in April 1990 and February 1993 reflect that the Veteran was missing time from work due to his service-connected deep vein thrombosis.  The February 1993 VA examiner assessed that the disorder would become progressively worse.  The Board finds this evidence is entitled to significant probative value in support of a TDIU award.  In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU in the present case.  

As to the evidence that is mixed, the Social Security Administration (SSA) ultimately determined in a January 2009 decision that the Veteran was disabled due to the following "severe" impairments:  the Veteran's service-connected chronic venous insufficiency of the left leg, as well as nonservice-connected cervical spine and lumbar spine degenerative disc disease.  As the result of his service-connected left leg, the Veteran had to wear compression stockings, and was required to elevate his legs three times a day for 30-40 minutes.  He was no longer able to play golf due to his left leg.  The Veteran was assessed as "generally credible."  It was noted that the Veteran could still perform a limited range of light work, but that he is unable to perform any past relevant work commensurate with his functional capacity and acquired job skills.  The Veteran's age, education, and work experience were all considered.  The SSA determined that "there are no jobs that exist in significant numbers in the national economy that the claimant can perform."  

While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's lack of unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides some evidence in support of the Veteran's TDIU claim, since the SSA determined that his service-connected chronic venous insufficiency of the left leg was "severe" and played a big part in preventing gainful employment. 

The Board acknowledges that the Veteran is able to perform certain aspects of daily living.  But it will also be remembered that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a Veteran does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a total award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

The Board realizes the severity of the Veteran's nonservice-connected disorders and the Veteran's advancing age (64), as factors that likely also affect his ability to work.  However, even without consideration of the effect of the Veteran's nonservice-connected disabilities, certain evidence of record reveals the Veteran's service-connected left leg deep vein thrombosis, standing alone, prevents him from securing employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  The contrasting medical and lay evidence of record are all probative.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the Board concludes that the Veteran's service-connected left leg deep vein thrombosis disability prevents him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, entitlement to a TDIU is granted.  




	(CONTINUED ON NEXT PAGE)

ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  




____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


